PER CURIAM.
Defendants challenge the amount of damages awarded in a personal injury case. The trial court denied a motion for a new trial or a remittitur, which decision indicates that the trial court did not feel that the verdict was excessive or such as to shock the judicial conscience.
We have examined the record and the evidence and considered the arguments and case law urged. It is our view that the damages awarded were within reasonable limits and amply justified by the evidence at trial. We are unable to determine any legal basis whereby this court would be entitled to disturb the jury’s decision to the amount of damages. The defendants, having failed to demonstrate reversible error, the verdict and judgment based thereon are affirmed. See Cleere v. Humphreys, 280 *106So.2d 23 (Fla. 1st DCA 1973); St. Vincent’s Hospital, Incorporated v. Crouch, 292 So.2d 405 (Fla. 1st DCA 1974); Popham v. Baker, 309 So.2d 222 (Fla. 3d DCA 1975).
Affirmed.